         4:19-bk-16629 Doc#: 56 Filed: 12/22/20 Entered: 12/22/20 17:10:31 Page 1 of 1

                                                                                             GO11 - 3(c)/ / BS   /60
                             IN THE UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                         CENTRAL DIVISION

IN RE:    Jeremy F Fairchild and Ashley M Fairchild                       CASE NO:      4:19-bk-16629 J
                                                                                             Chapter 13

                              CHAPTER 13 ORDER WITHDRAWING
                        TRUSTEE'S MOTION TO DISMISS UPON CONDITIONS

   Before the court is the Motion to Dismiss, Docket Entry [50], filed by the Trustee on 11/13/2020. The

motion was set for hearing on 12/22/2020. Prior to the hearing, the motion was settled, and a hearing was not

necessary. The court finds that the Trustee has agreed to withdraw the motion conditioned upon :

      The Debtors shall file a modification to the plan on or before January 12 , 2021.

   IT IS ORDERED that the Trustee's Motion to Dismiss is hereby withdrawn conditioned upon the debtors

complying with the above provision(s). If the debtors fail to comply with the provision(s), the Trustee's Motion to

Dismiss shall be granted and the case dismissed without further notice or hearing .



Date: 12/22/2020                                                           /s/ Phyllis M. Jones
                                                                            Phyllis M. Jones
                                                                         U.S. Bankruptcy Judge


cc: Mark T. McCarty, Trustee

     Brian C Wilson (Noticed by ECF)
     P O Box 3098
     Little Rock, AR 72203

     Jeremy F Fairchild and Ashley M Fairchild
     P O Box 6692
     North Little Rock, AR 72124-6692
